Case 8:21-cr-00200-CEH-JSS Document1 Filed 06/07/21 Page 1 of 2 PagelD 4

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION OT Beg

UNITED STATES OF AMERICA
~ sS
v. CASE NO, @2 Cre 2°99 GEn- J

18 U.S.C. 113(a)(4)
KIRK DOUGLAS DUDLEY
INFORMATION
The Acting United States Attorney charges:
COUNT ONE
On or about January 26, 2021, in the Middle District of Florida and
elsewhere, the defendant,
KIRK DOUGLAS DUDLEY,
at a place within the special maritime and territorial jurisdiction of the United States,
that is, MacDill Air Force Base in Tampa, Florida, did assault M.A. by striking,
beating, or wounding.
In violation of 18 U.S.C. §§ 7(3) and 113(a)(4).
COUNT TWO
On or about January 31, 2021, in the Middle District of Florida and
elsewhere, the defendant,
KIRK DOUGLAS DUDLEY,

at a place within the special maritime and territorial jurisdiction of the United States,
Case 8:21-cr-00200-CEH-JSS Document1 Filed 06/07/21 Page 2 of 2 PagelD 5

that is, MacDill Air Force Base in Tampa, Florida, did assault M.A. by striking,

beating, or wounding.

In violation of 18 U.S.C. §§ 7(3) and 113(a)(4).

KARIN HOPPMANN
Acting United States Attorney

LLU Sz

Tlyssa-M. Spergel
Assistant United States Attorney

( \ gt a
Carlton C. Gammons
Assistant United States Attorney
Chief, Special Victims Section
